Title: To George Washington from Major General William Phillips, 29 October 1778
From: Phillips, William
To: Washington, George


          
            Sir
            Cambridge [Mass.] October 29th <1778>
          
          Having obtained permission, th<illegible> Major General Reidesel and Brigadier General Hamilton, <illegible> Captain Masters of the 24th Regiment British going to Your <illegible> Quarters he will have the honour of delivering Your Exc<elleny> this letter, and with it a letter to Sir Henry Clinton with <illegible> of various papers that have been written on the Subject <of > the march of the Troops of Convention from Masachuse<tts> Bay to Virginia.
          I have to request Your Excellency’s perm<ission> for Captain Masters carrying the Pacquet for Sir Henry Clinton to New York, and in the present urgency of <the> Situation I will hope he may be allowed to do it without delay.
          It is most fortunate for the Troops of Convention that the American Congress has impowered Your Excellency to govern this long and tedious March which must necessarily with every exerted endeavour and good intention of all Parties be attended with a number of disagreeable Circumstances, painfull hardship<s> and much trouble, but I most sincerely hope, and eve<ry> order shall be given out on my part for so good a purpose, free of every dispute: And you may depe<nd,> Sir, that the principal Officers and the Officers in gene<ral> will pay the utmost attention to good order and discipli<ne.>
          Allow me to assure You, Sir, there <is> no doubt of your good disposition, and we are convinced you will give such Instructions and Orders in the Conduct of this March that every Conveniency and Comfort may be afforded the Troops of Convention, and, above all, that Provision may never fail them upon the March.
          It would be superfluous to enter into the particulars of the necessary Detail upon this occasion; your good judgement and knowledge, Sir, in these matters will point out what may be required, and Your humanity and generosity will prompt you to give the necessary orders.
          
          
          
          In the present situation of things respecting the Troops of Convention I am led to trouble you, Sir, on a Subject which, otherwise, I should be silent upon—I mean my own Situation, and I will request to be informed whether it is intended that I should remain in my present confinement at Cambridge, or whether I am to move with the Troops of Convention—These are questions it would be improper in me to make to Major General Heath, but Your Excellency having the direct and positive power over the future destination of the Troops of Convention opens to me an intercourse with you, Sir, whose Character stands admired, even by those whom Publick Calamity and the unhappy disputes between America and Great Britain have compelled to be Your Enemies, and who view your private virtues in the fairest light.
          I, by no means, solicit to know how far the American Congress have entered into Major General Heath’s reasons for his Conduct towa<rds> me, nor whether at my Arrival at Virginia, if I am to be sent thither, I am to be continued or not in close confinement. I only wish to know if it is intended I should leave Cambridge and, if so when and how—I have necessarily a great deal of Baggage and a numerous Suite, and the Situation of the Aides de Camp and Staff Officers who compose my family will depend in a great measure upon what shall be done with me.
          Under this description allow me to request your orders upon this Subject.
          I will not plead inconvenience upon so long a journey nor the want of good health for I possess the latter so entirely as would render the journey of no Account—but I will honestly own a strong desire to visit my friends before I take my residence in Virginia which I acknowledge to view as a state of Exile that will necessarily continue for a long duration—I have, also, connextions in Great Britain from whom I have never been able to hear of fourteen Months which, with a total ignorance of my private affairs, makes me desirous of settling the latter, and of communicating once more freely with my friends and relations before I am fixed in my Retirement in Virginia.
          If these reasons appear to a Gentleman of your nice feelings of any force I will hope to receive passports for myself and Family agreeable to my request. If I do not I shall still be in the opinion that a Refusal will be painfull to you as a private Gentleman, however, in Your publick Character such refusal may have become Necessary; and I can, then, only lament that this unhappy War will not always allow the principles of Generosity to Operate.
          By the resolution of the American Congress, by which is given to you, Sir, an entire power over the troops of Convention, I apprehend, this application goes properly to Your Excellency; but Should I 
            
            
            
            mistake, I will relie on Your Goodness to refer my request to the President of the American Congress, and that you will do it so as to render my having written to You on the Subject free of any intention of disrespect for Mr Laurens.
          I very particularly desire of you, Sir, to excuse this trouble I have given to Your Excellency.
          It is needless for me to say how anxiously I shall wish for the Return of Captain Bliss who accompanies this Express to Your Excellency. I have the honour to be, &c. &c.
          
            (Signed) W: Phillips
          
        